       Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 1 of 32




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TY CARTS, LEWIS GROVE, COLIN
KRIEGER, BRANDEN RONALD,                 Case No. 4:17-CV-915
Individually and on behalf of all
other similarly situated individuals,    Judge: Yvette Kane
                  Plaintiffs,
                                         Complaint filed: May 24, 2017
         v.                              Amended Complaint filed:
                                         February 12, 2018
WINGS OVER HAPPY VALLEY
MDF, LLC d/b/a WINGS OVER
HAPPY VALLEY, STEVEN C.
MOREIRA, and WINGS OVER
HAPPY VALLEY, LLC,
             Defendants.                Electronically Filed




             DEFENDANTS’ BRIEF IN OPPOSITION
                 TO PLAINTIFFS’ MOTION TO
          CONDITIONALLY CERTIFY COLLECTIVE CLASS




                                        Philip K. Miles III, Esquire
                                        Pa. I.D. No. 209425
                                        pkmiles@mqblaw.com
                                        McQUAIDE BLASKO, INC.
                                        811 University Drive
                                        State College, PA 16801
                                        Phone: (814) 238-4926

Dated: October 15, 2018                 Attorneys for Defendants
            Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 2 of 32




                                           TABLE OF CONTENTS
                                                                                                                      Page(s)

Table of Authorities................................................................................................. ii


INTRODUCTION AND BACKGROUND ..........................................................1
  A. Counterstatement of Issues ...........................................................................1
  B. Counterstatement of Facts..............................................................................2
  C. Procedural Posture........................................................................................11
ARGUMENT ..........................................................................................................13
  A. Conditional collective action admittedly sets a low bar, but Named
  Plaintiffs still fail to clear it. ..............................................................................13
  B. Plaintiffs have not made a “modest factual showing” warranting
  conditional certification because they have failed to produce evidence of
  the existence of an illegal company tip-out policy or practice and to show
  that all the proposed collective action members were subject to and
  harmed by that policy. ......................................................................................15
     1. Plaintiffs have failed to produce evidence of the existence of an
     illegal company tip-out policy or practice. .................................................15
     2. Plaintiffs have failed to show that all prospective class members were
     harmed by and subject to the employer’s alleged illegal tip-out policy.
     ............................................................................................................................20
     3. There are specific timing issues precluding collective action
     certification. .....................................................................................................24
CONCLUSION ......................................................................................................27
              Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 3 of 32




                                              TABLE OF AUTHORITIES
                                                                                                                                     Page(s)
Cases
Genesis HealthCare Corp. v. Symczyk, 133 S. Ct. 1523 (2013) .................................................. 14
Halle v. W. Penn Allegheny Health Sys., 842 F.3d 215 (3d Cir. 2016) ............................... 13, 14
Postiglione v. Crossmark, Inc., No. 11-960, 2012 U.S. Dist. LEXIS 163615 (E.D. Pa. Nov. 14,
  2012) ................................................................................................................................... 15, 17
Ruehl v. Viacom, Inc., 500 F.3d 375 (3d Cir. 2007) ................................................................... 14
Shiptoski v. SMG Grp., LLC, No. 3:16-CV-1216, 2018 U.S. Dist. LEXIS 16687 (M.D. Pa. Jan.
  31, 2018) ............................................................................................................................ passim
Smith v. T-Mobile USA, Inc., 570 F.3d 1119 (9th Cir. 2009) ..................................................... 13
Stone v. Troy Constr., LLC, No. 3:14CV306, 2015 U.S. Dist. LEXIS 161009 (M.D. Pa. Dec. 1,
  2015) ................................................................................................................................... 13, 26
Viscomi v. Clubhouse Diner, No. 13-4720, 2016 U.S. Dist. LEXIS 43375 (E.D. Pa. Mar. 30,
  2016) ......................................................................................................................................... 26
Woodard v. FedEx Freight E., Inc., 250 F.R.D. 178 (M.D. Pa. 2008) ........................................ 14
Zavala v. Wal-Mart Stores Inc., 691 F.3d 527 (3d Cir. 2012) ................................................... 14
Statutes
29 U.S.C. § 216(b).................................................................................................................. 13, 14
Rules
Fed. R. Civ. P. 23......................................................................................................................... 12




                                                                         ii
       Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 4 of 32




                INTRODUCTION AND BACKGROUND

   Defendants did not maintain a common policy requiring delivery

drivers from May 2014 through the present to contribute a portion of their

tips to cooks. The record shows varying experiences among even the four

named plaintiffs. Almost as many drivers as named plaintiffs claim there

was no “tip out” requirement at all. The named plaintiffs’ testimony is

flatly contradicted by documents and testimony from other drivers and

management. The plaintiffs further concede that they collectively have “no

idea” what happened at Wings Over after February of 2017. Collective

action requires that the class be “similarly situated” – a common practice

affecting employee wages across the class. No such circumstances exist, so

this Court should deny Plaintiffs’ Motion to Conditionally Certify

Collective Class.

   A. Counterstatement of Issues

      The Fair Labor Standards Act (FLSA) sets an admittedly low
      bar for establishing that employees are “similarly situated” for
      a collective action. But, employees must still show a common
      policy affecting the proposed class. Should this Court deny a
      motion for collective action certification where the employer
      did not maintain a common policy similarly impacting
      employees’ wages across the proposed class?

       Suggested answer: Yes.

                                      1
         Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 5 of 32




    B. Counterstatement of Facts1

    WOHV MDF owned a restaurant doing business as Wings Over Happy

Valley until November of 2017.2 Steve Moreira owns WOHV MDF.3 In

2017, WOHV purchased WOHV MDF’s assets, and after extensive changes,

began operating a Wings Over Happy Valley restaurant at the same

location.4 From May 2014 through the present, Wings Over employed over

200 delivery drivers.5 Wings Over did not maintain a common policy or

practice of requiring delivery drivers to share their tipped income.6

    Several years ago, a delivery driver asked if drivers could share some of

their tips with the cook staff to thank them.7 Wings Over did not object to

drivers giving a few dollars of their tips to managers to then give to the

cooks, but did not require it.8 Wings Over was concerned that managers

handling tip money might inadvertently coerce drivers to contribute, and


1Defendants   note that the Counterstatement of Facts is identical to the one appearing in
their Brief in Opposition to Plaintiffs’ Motion to Certify Class Pursuant to Fed. R. Civ. P.
23. Defendants reproduce the Counterstatement of Facts in full to comply with Local
Rule 7.8(a) (prohibiting incorporation by reference) and for the convenience of the
Court.
2ECF No. 51-1, ¶4.
3Id. at ¶3.
4Id. at ¶5; ECF No. 51-2, ¶4.
5ECF No. 49, p. 22.
6ECF No. 51-1, ¶¶7, 9-14; ECF No. 51-2, ¶¶7, 24.
7ECF No. 51-1, ¶6.
8ECF No. 51-1, ¶7.


                                             2
         Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 6 of 32




wanted to emphasize that contributions were voluntary. In 2014 Wings

Over placed a jar in the restaurant for the drivers to voluntarily share their

tips with cooks, if they desired.9 This eliminated contact between Wings

Over management and delivery driver’s tips.

    Three former delivery drivers confirm that contributions to the tip jar

were voluntary.10 Moreira and GM Street, also swear that Wings Over

never required delivery drivers to contribute any of their tips to the tip jar –

or to otherwise share their tips.11 From July, 28, 2014, through the date of

the asset sale in November 2017, Wings Over maintained an Employee

Handbook.12 All of the Named Plaintiffs received the handbook, which

provides: “Tips are considered part of your wages.”13 Wings Over

faithfully followed this policy, and regarded tips as drivers’ wages (not the

cooks’).14




9ECF  No. 51-2, ¶¶9, 12; ECF No. 51-1, ¶8.
10ECF  No. 51-5 – 51-7.
11ECF No. 51-2, ¶12-13, 24; ECF No. 51-1, ECF No. 51-1, ¶9, 25.
12ECF No. 51-9.
13ECF No. 49-2, pp. 63:25-67:8; ECF No. 49-4, pp. 74:19-77:19; ECF No. 49-1, pp. 36:24-

39:4; ECF No. 49-3, pp. 12:16-13:10
14ECF No. 51-1, ¶13.


                                            3
            Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 7 of 32




        GM Street provided an orientation to many new hires.15 He expressly

told them they were not required to put any money in the tip jar and that it

was voluntary.16 He explained that Wings Over would never require them

to contribute to the tip jar.17

        The Named Plaintiffs were delivery drivers for Wings Over at various

times from May 2014 through February 28, 2017.18 They allege that through

individual interactions with various people, they believed they were

required to contribute varying amounts of their tips to the tip jar for the

cooks.

        Carts claimed that he became aware of the alleged tip-out policy from a

manager named Noviello, “but I don’t know if he told everyone the same

thing because I wasn’t there for it.”19 Carts admitted that he was not

expressly told there was a tip sharing requirement, but contends it was

“strongly implied.”20 Carts further testified that former-Plaintiff Jake

Wilson took over as driver manager and never discussed the tip jar with


15ECF    No. 51-2, ¶11.
16ECF    No. 51-2, ¶12.
17Id.
18ECF  No. 49-2, pp. 8:17-9:7; ECF No. 49-4, pp. 8:7-15, 58:24-59:3, 63:9-15; ECF No. 49-1,
pp. 7:22-25, 8:18-9:2, 33:15-19; ECF No. 49-3, pp. 9:18-20, 41:9-12 .
19ECF No. 49-1, pp. 13:5:-10.
20ECF No. 49-1, pp. 11:11-13.


                                             4
         Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 8 of 32




him.21 Later, Carts became a manager and trained drivers.22 As a manager,

Carts testified that he personally trained some of the drivers to tip out, but

did not tell every driver he trained about the supposed requirement.23

    Plaintiff Grove claimed that former-Plaintiff Wilson told him about the

alleged tip-out policy toward the end of Grove’s first shift.24 Grove

admitted that he neither heard Wilson tell any other drivers they had to tip

out nor other drivers say they were told to tip out.25 Kreiger testified that

he “do[es]n’t know what other drivers were told.”26 Ronald acknowledged

that he did not witness the orientations for all the other delivery drivers,

and therefore could not know what they were told regarding the alleged

requirement to tip out.27 Ronald further acknowledged that he would have

no way of knowing whether there were other drivers who were not told

about the tip out requirement, or how many.28

    All of the Named Plaintiffs acknowledged it’s possible that other

drivers were either not told of the alleged tip out requirement, or did not

21ECF No. 49-1, pp. 14:16-20.
22ECF No. 49-4, pp. 21:4-14; ECF No. 49-1, pp. 30:5-17.
23ECF No. 49-1, pp. 31:5-13.
24ECF No. 49-2, pp. 10:15-21.
25ECF No. 49-2, pp. 11:11-18.
26ECF No. 49-3, pp. 51:6-9.
27ECF No. 49-4, pp. 13:11-14:6
28ECF No. 49-4, pp. 19:2-17.


                                            5
         Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 9 of 32




comply with it. Ronald admitted that other drivers may not have put any

money in the tip jar: “I’m sure that it happened.”29 Grove had “no idea”

whether there were other drivers who were never told about the supposed

requirement, or drivers who never put money in the tip jar – “It could be

possible.”30 When asked if it was possible that there were drivers who did

not tip-out during shifts when he was shift supervisor, Carts answered

“Yes, it’s possible.”31 Likewise, Krieger said, “I do not know. Anything is

possible, right?”32

    The testimony and pleadings of just the four Named Plaintiffs reveal

disparity in the supposed tip out requirement. In the Amended Complaint,

they alleged that Wings Over required drivers to tip out “approximately

8% of their tips.”33 Yet, none of the drivers testified to that. Ronald claims

one manager told him 5-10%, and then another told him 10%.34 Grove

testified that former Plaintiff Wilson instructed him to put in “six to eight

percent of our tip earnings.”35 Carts testified that it was 5-10% the entire


29ECF No. 49-4, pp. 53:5-9.
30ECF No. 49-2, pp. 12:8-11.
31ECF No. 49-1, pp. 47:14-17.
32ECF No. 49-3, pp. 40:21-24.
33ECF No. 24-2, ¶23.
34ECF No. 49-4, pp. 12:20-13:2, 22:5-18.
35ECF No. 49-2, pp. 10:15-21.


                                           6
        Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 10 of 32




time.36 Krieger testified that he was told 5-10% or “five to ten bucks,” and

the person who trained him did not state any set amount.37 Krieger further

testified that his actual practice was to base the amount of tips he shared

with the cooks on how much of their job he “had to do.”38

    Wings Over did not track contributions to the tip jar.39 Managers did

not even know whether someone contributed, or how much.40

    Half of the Named Plaintiffs claim they refused to tip out but were

never disciplined. Grove claimed that “he became vocal about refusing to

tip-out at the end of most shifts” but never faced discipline.41 In fact, zero

employees were ever disciplined for failing to abide by the alleged tip out

mandate.42 Krieger claims that he refused to tip out several times, and told

the manager on duty it was “bullshit.”43 Despite his refusal, he never was

disciplined.44 Allegedly, the response varied from manager to manager.

Some managers would “not really say anything,” and “just let [him] go
36ECF No. 49-1, pp. 11:1-10, 15:6-11.
37ECF No. 49-3, pp. 14:1-15:24.
38ECF No. 49-3, pp. 31:2-3.
39ECF No. 51-2, ¶25; ECF No. 51-1, ¶11.
40ECF No. 49-1, pp. 33:6-14; ECF No. 49-3, pp. 33:20-22.
41Am. Int. Resp. No. 8; ECF No. 49-2, pp. 41:25-42:6 (in the interest of candor, in his

deposition, Groves contradicted his own interrogatory response to claim he just
complained but did not refuse).
42ECF No. 51-1, ¶26; ECF No. 51-2, ¶26; ECF No. 49-2, pp. 44:22-45:2.
43ECF No. 49-3, pp. 30: 16-33:19.
44Id.


                                             7
            Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 11 of 32




about [his] day.”45 Krieger even claimed there was “really nothing” they

could do.46

        The sole document relied upon by Plaintiffs is a checklist (the “Wilson

Checklist”) that was drafted by former-Plaintiff Wilson.47 Wilson

voluntarily withdrew from the lawsuit after Wings Over filed

counterclaims against him for lying on his timesheets.48 The Wilson

Checklist vaguely refers to “Mak[ing] sure all drivers tip-out.” According

to Wilson, he only gave this to two (maybe three) of the driver managers at

Wings Over.49 Wilson’s employment ended in December 2016.50

        Neither Moreira nor GM Street had ever seen the Wilson Checklist

before this litigation.51 Although GM Street had discussed modifying the

checklist for closing managers, he never authorized any checklist drafted

by Wilson (much less the Wilson Checklist).52 The Wilson Checklist was not

provided to other managers (beyond Wilson’s alleged limited distribution),




45Id.   at 56:18-57:1.
46Id.
47ECF   No. 49-6, p.3; Wilson Dep. 104:3-105:9.
48ECF   No. ___, Answer ¶¶76-100.
49ECF No. 51-4, pp. 107:14-118:23.
50Id., 116:3-11.
51ECF No. 51-2, ¶¶17-18; ECF No. 51-1, ¶¶15-16.
52ECF No. 51-2, ¶19.


                                          8
        Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 12 of 32




and was not followed by other managers.53 Instead, Wings Over utilized an

official Closing Managers Duties checklist (“WOHV Checklist”).54 The

WOHV Checklist states no tip out requirement, and was last modified on

February 8, 2015.55

    On September 26, 2016, Moreira received a letter from one of his former

employees claiming the existence of an “illegal tip pool.”56 Moreira met

with counsel to discuss this allegation. Thereafter, Moreira reiterated to

drivers that putting money in the tip jar was voluntary.57 Even former

Plaintiff Wilson acknowledged that sharing tips was voluntary as of

October 2016, and that all drivers were told it was voluntary.58 An October

28, 2016 email further documents that tip sharing was voluntary, and that

drivers knew it was voluntary.59

    Although none of the Named Plaintiffs worked at Wings Over after

February 2017, they seek class certification through the present. The

Named Plaintiffs alleged “[u]pon information and belief” that the


53ECF No. 51-2, ¶¶18-22.
54ECF No. 51-2, ¶22; ECF No. 51-10.
55ECF No. 51-2, ¶23; ECF No. 51-10.
56ECF No. 51-11.
57ECF No. 51-1, ¶¶22-25.
58ECF No. 51-4, pp. 35:19-39:23.
59ECF No. 51-12.


                                      9
         Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 13 of 32




defendants “continue[d] to require” the unlawful tip pooling as of January

30, 2018.60 However, in depositions, every Named Plaintiff denied having

any reason to believe this allegation:

    Ronald - When asked the basis for this allegation, repeatedly said, “I
     do not know.”61

    Grove - “I have no idea what drivers were told after I left.”62 And
     when asked if drivers continued to put money in the tip jar after he
     left in January of 2017, he replied “I have no – no idea, no knowledge
     of anything.”63 “I know nothing about practices beyond the last date
     that I was at the restaurant working.”64

    Krieger – Confessed that he had “no idea” what the tip policy was
     after he left in December 2016.65

    Carts – similarly testified that he had “[n]o idea” whether drivers
     who started after May 7th, 2016 were told about a tip out requirement
     because, “I wasn’t there anymore.”66

    When new owners began operating the new Wings Over restaurant

following the asset sale in November 2017, they adopted their own policies

and procedures. Per the new Team Member Handbook given to all




60ECF   No. 24-2, ¶23.
61ECF   No. 49-4, pp. 66:11-69:11.
62ECF No. 49-2, pp. 57:1-7.
63Id. at 57:11-15.
64Id. at 59:22-60:7.
65ECF No. 49-3, pp. 43:16-44:1.
66ECF No. 49-1, pp. 33:20-34:1.


                                         10
         Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 14 of 32




employees, “Tips are not pooled or shared.”67 GM Street has further

testified that Wings Over enforces the policy as written.68.

   The record reflects the following:

May 24, 2014                             Purported start date for the sought
                                         after class.
July 28, 2014                            Wings Over adopts an employee
                                         handbook expressly stating “Tips
                                         are considered part of your wages.”
October 2016                             Former plaintiff Wilson
                                         acknowledges tip sharing is
                                         voluntary; email expressly states
                                         that it is voluntary.
February 2017                            Latest date any Named Plaintiff was
                                         employed by Wings Over; they have
                                         “no idea” what happened after their
                                         respective leave dates.
November 2017                            New ownership purchases assets
                                         and implements new Team Member
                                         Handbook expressly stating that
                                         “Tips are not pooled or shared.”
October 2018 (through present)           End date for sought after class.

   C. Procedural Posture

   The parties conducted discovery on the issue of class certification,

including interrogatories, requests for production of documents, and

depositions of all of the named plaintiffs, and former-plaintiff (and Driver

Manager) Jake Wilson. On October 1, 2018, Plaintiffs sought certification of

67ECF   No. 51-3, ¶8; ECF No. 51-8.
68ECF   No. 51-3, ¶8.
                                        11
         Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 15 of 32




a class for their Pennsylvania state law claims under Fed. R. Civ. P. 23.69 At

the same time, Plaintiffs also sought conditional certification of a collective

action under the Fair Labor Standards Act.70 Defendants oppose both

motions for the reasons set forth in their briefs, filed concurrently on

October 15, 2018.




69ECF   No. 47; ECF No. 49.
70ECF   No. 48; ECF No. 50.
                                       12
          Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 16 of 32




                                      ARGUMENT

       A. Conditional collective action admittedly sets a low bar, but Named
          Plaintiffs still fail to clear it.

       The FLSA permits an employee alleging his or her employer committed

a violation of the law to sue on behalf of “himself . . . and other employees

similarly situated.”71 This is known as a collective action. Unlike a class

action under Federal Rule of Civil Procedure No. 23, an FLSA collective

action requires the “affirmative participation of opt-in plaintiffs.”72 A

plaintiff looking to proceed on an FLSA collective action must satisfy two

requirements: (1) the named plaintiff must be similarly situated to the

proposed collective action members; and (2) the proposed collective action

members must file a written notice of consent with the court where the

action is brought.73 Once a named plaintiff files a complaint containing

FLSA collective action allegations, the court must determine whether the




7129 U.S.C. § 216(b).
72Halle v. W. Penn Allegheny Health Sys., 842 F.3d 215, 224 (3d Cir. 2016) (citing Smith v. T-
Mobile USA, Inc., 570 F.3d 1119, 1121 (9th Cir. 2009)).
73Shiptoski v. SMG Grp., LLC, No. 3:16-CV-1216, 2018 U.S. Dist. LEXIS 16687, at *4 (M.D.

Pa. Jan. 31, 2018); Stone v. Troy Constr., LLC, No. 3:14CV306, 2015 U.S. Dist. LEXIS
161009, at *2 (M.D. Pa. Dec. 1, 2015).
                                             13
           Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 17 of 32




proposed collective action members are “similarly situated,” as required by

29 U.S.C. § 216(b).74

    The FLSA does not define what it means to be “similarly situated.”75

Nonetheless, courts in the Third Circuit follow a two-step framework to

make this determination.76 Relevant here, the first step of the framework—

“conditional certification”—requires the named plaintiff to make a

“modest factual showing” of a connection between the way that his or her

employer’s alleged policy affected him or her and the way the employer’s

policy affected the proposed collective action members.77 A “modest

factual showing” requires something more than mere speculation.78

Defendants acknowledge that the burden at this stage is lenient and

“‘usually results in conditional certification.’”79 Even so, as demonstrated

below, courts in the Third Circuit should and have denied conditional

certification under appropriate circumstances—like those involved here.



74Halle,  842 F.3d at 224.
75Shiptoski, 2018 U.S. Dist. LEXIS 16687, at *4 (citing Ruehl v. Viacom, Inc., 500 F.3d 375,
389 n.17 (3d Cir. 2007)).
76Halle, 842 F.3d at 224 (citing Genesis HealthCare Corp. v. Symczyk, 133 S. Ct. 1523, 1530

(2013)).
77Id. (citing Zavala v. Wal-Mart Stores Inc., 691 F.3d 527, 536 n.4 (3d Cir. 2012)).
78Id.
79Shiptoski, 2018 U.S. Dist. LEXIS 16687, at *6 (quoting Woodard v. FedEx Freight E., Inc.,

250 F.R.D. 178, 191 (M.D. Pa. 2008)).
                                              14
         Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 18 of 32




    B. Plaintiffs have not made a “modest factual showing” warranting
       conditional certification because they have failed to produce
       evidence of the existence of an illegal company tip-out policy or
       practice and to show that all the proposed collective action
       members were subject to and harmed by that policy.

        1. Plaintiffs have failed to produce evidence of the existence of an illegal
        company tip-out policy or practice.

    Plaintiffs’ motion to conditionally certify a collective class should be

denied because there is no company-wide policy or plan, and the disparity

among the named plaintiffs’ testimony shows that any violation of the

FLSA was caused by individual supervisors, not any common policy or

practice.80 In Postiglione v. Crossmark, the plaintiffs alleged their employer

violated the FLSA by not paying its employees for overtime work.81 The

plaintiffs sought certification of a collective action.82 The Court held that

the proposed class did not meet the “similarly situated” requirements of §

216(b), and denied the plaintiffs’ motion for conditional class certification.83

    With respect to the named plaintiffs’ claim about nonpayment for

administrative work, the Court explained that the “disparity of the claims

among the named plaintiffs, the deposition testimony of the employees,

80Postiglione  v. Crossmark, Inc., No. 11-960, 2012 U.S. Dist. LEXIS 163615, at *18-19 (E.D.
Pa. Nov. 14, 2012).
81Id. at *3.
82Id. at *1-2.
83Id. at *24-25.


                                              15
            Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 19 of 32




and the testimony of the one supervisor deposed ma[d]e it more likely that

any illegal overtime policies were implemented by individual

supervisors.”84 Thus, rather than demonstrating the existence of a company

policy, the Court found that the named plaintiffs only demonstrated the

lack of a common policy.85 Turning to the named plaintiffs’ claim against

the employer for paying the employees for “budgeted” project time rather

than actual time spent on site, the Court concluded that “the disparity in

the named plaintiffs’ testimony demonstrates that any illegal plans or

policies that existed were instituted by individual supervisors.”86

        In reaching this conclusion, the Court relied upon the conflicting

depositional testimony of two of the plaintiffs, as well as an affirmation

submitted by one of their supervisors.87 Specifically, one of the plaintiffs

testified at her deposition that she was never told she could not exceed the

estimated project time, but rather, she just assumed she could not exceed

the time and therefore always misreported her time worked.88 The other

plaintiff testified that she was in fact paid for all the time she worked in the


84Id.   at *17.
85Id.
86Id. at *18-19.
87Id. at *18-19.
88Id. at *18.


                                          16
           Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 20 of 32




store.89 Lastly, the supervisor testified in her affirmation that she always

instructed employees to record the full amount of time that they worked.90

Based on all of these findings, the Court stated that the named plaintiffs

had not shown that the proposed class members “[we]re similarly situated

to the named plaintiffs with regard to any of their claims.”91

        Plaintiffs here have failed to make even a “modest factual showing”

because they have not produced evidence establishing the existence of a

common tip-out policy. Rather, as in Postiglione, Plaintiffs’ evidence here

suggests at most that the alleged tip-out policy was instituted by a handful

of individual managers. First, both Defendant Moreira and General

Manager Jonathan Street asserted that Wings Over never required delivery

drivers to tip-out.92 Three drivers have submitted sworn affidavits

confirming that tip out was not required.93 Wings Over’s Employee

Handbook, which all employees (including Plaintiffs) received, expressly

stated that “Tips are considered part of your (the drivers’) wages.”94



89Id.
90Id.

    at *22.
91Id.
92SeeECF No. 51-1, ¶¶9, 25; ECF No. 51-2, ¶¶12-13, 24.
93ECF No. 51-5-51-7.
94ECF No. 51-5.


                                          17
        Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 21 of 32




    Despite the non-existence of an express policy requiring tip pooling,

Plaintiffs claim they learned of the alleged tip-out policy through

individual interactions with various managers. For example, Plaintiff Carts

testified that a manager named Noviello “strongly implied” there was a

tip-out policy.95 Plaintiff Grove testified that former-Plaintiff Jake Wilson

told him about it.96 Plaintiff Krieger also testified that former-Plaintiff

Wilson told him about the tip-out policy.97 He also said that a manager

named Stapelton told him about the tip-out policy.98 Lastly, Plaintiff

Ronald testified that a driver manager named Jesse and manager named

Noveillo told him about the tip-out policy.99

    Plaintiffs’ testimony identifies only a handful of managers who

allegedly required drivers to tip out. In contrast to these few managers,

General Manager Jonathan Street, who provided introduction and

orientation to many new hires, testified that he expressly told new hires

that they were not required to tip out and that tipping out was entirely




95ECF   No. 49-1, 11:4 -18.
96ECF   No. 49-2, 10:15-21.
97ECF No. 49-3, 13:23-14:7.
98Id. at 14:25-15:7.
99ECF No. 49-4 pp. 12:17-23, 17:2-6.


                                       18
         Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 22 of 32




voluntary.100 Even Plaintiff Carts admitted that, when he became a

manager and started training drivers, he only told some of them about the

alleged tip out requirement.101

    The existence of a common tip-out policy is also undermined by the fact

that no employees were ever disciplined for noncompliance. Plaintiff

Krieger testified that he refused to tip out several times but was never

disciplined.102 Krieger said that the response for not tipping out depended

on the manager.103 When describing how “less aggressive managers”

would respond to his refusal to tip out, Kreiger said “they just couldn’t say

anything,” and that they “[j]ust let you go about your day.”104 At the least,

Plaintiff Kreiger’s testimony confirms that the alleged tip-out policy was

nothing more than a policy or practice possibly implemented by a handful

of managers.

    The tip pooling policy in this case was allegedly implemented by

individual managers, as opposed to Defendants. Even accepting the

Named Plaintiffs’ version of events, not all of the proposed collective action


100ECF   No. 51-2, ¶12.
101ECF   No. 49-1, pp. 31:5-13.
102ECF No. 49-3, pp. 30:16-33:19.
103Id. at 56:3-11.
104Id. at 56:18-57:1.


                                       19
            Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 23 of 32




members would have been subjected to and affected by the alleged policy.

Sworn declarations from the General Manager, three drivers, Defendant

Moreira, and multiple employee handbooks all show that Wings Over did

not maintain a companywide tip pooling requirement. Accordingly,

Plaintiffs have failed to make a “modest factual showing” warranting

conditional certification.

          2. Plaintiffs have failed to show that all prospective class members were
           harmed by and subject to the employer’s alleged illegal tip-out policy.

     To make a “modest factual showing” sufficient for a grant of

conditional certification, plaintiffs must provide evidence that all

prospective class members were harmed by the employer’s alleged practice

or policy; and, the declarations and other evidence must show that the

proposed collective action members were subject to the same policy or

practice.105 In Shiptoski, the initial plaintiff filed a complaint on behalf of

herself and other similarly situated employees. In her complaint, the

plaintiff alleged that she was employed by the defendant as a store

manager and that she often worked over forty (40) hours per week.106 The

plaintiff alleged that despite working more than forty (40) hours per week,

105Shiptoski,   2018 U.S. Dist. LEXIS 16687, at *6-8 (M.D. Pa. Jan. 31, 2018).
106Id.   at *1-2.
                                                20
            Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 24 of 32




the defendant did not pay her overtime—in violation of both the FLSA and

PMWA.107

     Four other individuals consented to becoming party-plaintiffs.108 The

plaintiffs then requested the court to conditionally certify an FLSA

collective action that included all individuals employed by the defendant

within the last three (3) years as salaried store managers.109 The court held

that the plaintiff made the “modest factual showing” required to have her

motion for conditional certification granted.110

     The court explained that the plaintiffs met the “modest factual

showing” standard because they provided evidence—including

declarations from the initial plaintiff and four other store managers, an

accommodation review form used by the defendant, the store manager job

description, the defendant’s employee handbook, and the defendant’s

policy and procedure manual—showing that all the proposed collective

action members “were harmed by [the defendant’s] alleged practice of

misclassifying all salaried store managers as overtime exempt.”111


107Id.   at *2.
108Id.
109Id. at *2-3.
110Id. at *6.
111Id. at *6-8.


                                          21
            Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 25 of 32




     Specifically, the court found that the declarations each contended that

the proposed collective actions members worked for the defendant as

salaried store managers, regularly worked more than forty (40) hours per

week, were not paid overtime, primarily performed non-managerial work,

and worked alone or with one other store employee.112 When coupled with

the other evidence, the court found that the plaintiffs demonstrated a

factual connection between the way the defendant’s policy and practice

affected the named plaintiffs and the way it affected other employees.113

Accordingly, the court recommended that the named plaintiffs’ motion for

conditional certification be granted.114

     This Court should deny Plaintiffs’ Motion to Conditionally Certify

Collective Class because unlike the plaintiffs in Shiptoski, Plaintiffs here

have not produce evidence showing that all the proposed collective action

members were subjected to and harmed by Wings Over’s alleged tip-out

policy. The crux of the court’s holding in Shiptoski was that all of the named

plaintiffs’ evidence (i.e., the defendant’s job description for store managers,

accommodation review form describing the tasks regularly performed by

112Id.   at *7-8.
113Id.
114Id.   at *10.
                                          22
         Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 26 of 32




store managers, employee handbook, and policy and procedure manual),

taken as a whole, demonstrated that a connection between the way the

employer’s alleged policy affected the named plaintiffs and the way it

affected the proposed collective action members existed.115 Plaintiffs here

have not produced similar evidence.

    To begin with, at least two of the named Plaintiffs testified at their

depositions that not all drivers were told about the alleged tip-out policy.116

Further, in addition to the testimony of Plaintiff Grove, affidavits

submitted by Defendant Moreira and Jonathan Street, a former general

manager at all times relevant to this suit, indicate that no drivers were ever

disciplined for failing to abide by the alleged tip-out policy.117 Three more

affidavits from delivery drivers confirm that they were not required to tip

out.118 Therefore, in contrast to Shiptoski, because Plaintiffs have not

produce evidence showing that all the proposed collective action members

were told about or required to comply with the alleged tip-out policy,

Plaintiffs have not shown that all proposed collective action members were



           2018 U.S. Dist. LEXIS 16687, at *7-8.
115Shiptoski,
116ECF No. 49-1, pp. 31:5-13; ECF No. 49-2, 11:11-18.
117ECF No. 49-2, pp. 44:22-45:2; ECF No. 51-1, ¶26; ECF No. 51-2, ¶26.
118ECF No. 51-5-51-7.


                                           23
         Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 27 of 32




harmed by and subjected to the same policy or practice as them.

Accordingly, conditional certification is not warranted.

         3. There are specific timing issues precluding collective action certification.

    Plaintiffs generally fail to distinguish between the varying

circumstances across different time periods. Although they have pled that

Wings Over continued to operate an illegal tip pool119, all four named

plaintiffs astonishingly confessed that they had no reason whatsooever to

believe that allegation:

    Ronald - When asked the basis for this allegation, repeatedly said, “I
     do not know.”;120

    Grove - “I have no idea what drivers were told after I left.”121 And
     when asked if drivers continued to put money in the tip jar after he
     left in January of 2017, he replied “I have no – no idea, no knowledge
     of anything.”122 “I know nothing about practices beyond the last date
     that I was at the restaurant working.”123;

    Kreiger –confessed that he had “no idea” what the tip policy was
     after he left in December 2016.124; and

    Carts – similarly testified that he had “[n]o idea” whether drivers
     who started after May 7th, 2016 were told about a tip out requirement
     because, “I wasn’t there anymore.” When asked how he would feel if

119ECF   No. 24-2, ¶23.
120ECF   No. 49-4, pp. 66:11-69:11.
121ECF No. 49-2, pp. 57:1-7.
122Id. at 57:11-15.
123Id. at 59:22-60:7.
124ECF No. 49-3, pp. 43:16-44:1.


                                           24
          Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 28 of 32




         someone accused him of breaking the law in a federal lawsuit despite
         having “no idea” whether it was true, his attorney objected and told
         him not to answer.125

On what basis can they now seek to certify a collective action beyond

February of 2017?

    While the plaintiffs have “no idea” what happened, other people do.

New owners purchased the assets of Defendant WOHV MDF and made

significant changes to the restaurant.126 The new owners implemented a

new Team Member Handbook that expressly states “Tips are not pooled or

shared.”127 The new Wings Over restaurant, like the old one, did not

require drivers to contribute tips to the cooks.128 It would also be

inappropriate to force the new Wings Over restaurant to post a notice of

collective action for alleged violations by the prior restaurant.

    Even earlier than the November 2017 asset sale, in October 2016,

Plaintiffs’ own star witness and former lead plaintiff, Wilson, testified that

the alleged tip out policy was voluntary.129 Notably, this coincides with the

statute of limitations under the FLSA. Plaintiffs ask this Court to just


125ECF No. 49-1, 33:20-34:1; 42:17-45:10.
126ECF No. 51-3, ¶¶5-7.
127ECF No. 51-3, ¶8; ECF No. 51-8.
128ECF No. 51-2 and 51-3.
129ECF No. 51-4, pp. 35:19-39:23


                                            25
        Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 29 of 32




“assume” a three-year statute of limitations for “willful violations” because

an unpublished Eastern District of Pennsylvania decision held that the

plaintiffs in that case had “adequately pled the existence of willful

violations.”130 Here, the drivers have pled the words “willful violation,”

but have not actually plead the existence of willful violations. They have

likewise failed to identify any evidence in the fairly extensive discovery

conducted to-date of a willful violation. “[A] simple allegation of willful

misconduct is insufficient to extend the statute of limitations from two to

three years.”131 Wings Over therefore respectfully asks the Court to factor

in only the two-year statute of limitations in its decision.

    The Plaintiffs simply fail to address the differences over time – their

own witnesses’ (and former-plaintiff’s) testimony that tipping out was

voluntary as of October 2016, the lack of any knowledge after February

2017, and the new written manual as of November 2017. Certifying a

collective action at this point would be futile, because there was no

common unlawful tip out policy across the past two years.



130Viscomi  v. Clubhouse Diner, No. 13-4720, 2016 U.S. Dist. LEXIS 43375, at *16, n.2 (E.D.
Pa. Mar. 30, 2016).
131Stone v. Troy Constr., LLC, No. 3:14cv306, 2018 U.S. Dist. LEXIS 50232, at *8 (M.D. Pa.

Mar. 27, 2018) (in the context of summary judgment).
                                             26
       Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 30 of 32




                               CONCLUSION

   At the initial conditional certification stage, the members of a collective

action must be “similarly situated.” Even among the four named Plaintiffs,

the drivers claim an alleged unlawful tip out policy existed based on

individual conversations with just a few managers. Their experience was

flatly contradicted by three other drivers, the general manager, and the

former owner. Plaintiffs also ignore significant differences over time,

including an admitted lack of knowledge about anything that happened

after February 2017, and their own former co-plaintiff acknowledging that

tip out was voluntary from October 2016 on. Collective action certification

is not appropriate here due to the lack of a common employment policy,

affecting drivers across the sought after class, in place across the past two

(or even three) years. This Court should therefore deny Plaintiffs’ Motion

to Conditionally Certify the Collective Class.




                                      27
      Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 31 of 32




                                  Respectfully submitted,

                                  McQUAIDE BLASKO, INC.

Dated: October 15, 2018           By: /s/Philip K. Miles
                                         Philip K. Miles III, Esquire
                                         Pa. I.D. No. 209425
                                         pkmiles@mqblaw.com
                                         811 University Drive
                                         State College, PA 16801
                                         Phone: (814) 238-4926
                                         Fax: (814) 238-9624

                                         Attorneys for Defendants




                                    28
       Case 4:17-cv-00915-YK Document 53 Filed 10/15/18 Page 32 of 32




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TY CARTS, LEWIS GROVE, COLIN
KRIEGER, BRANDEN RONALD,                     Case No. 4:17-CV-915
Individually and on behalf of all
other similarly situated individuals,        Judge: Yvette Kane
                  Plaintiffs,
         v.                                  Complaint filed: May 24, 2017
WINGS OVER HAPPY VALLEY                      Amended Complaint filed:
MDF, LLC d/b/a WINGS OVER                    February 12, 2018
HAPPY VALLEY, STEVEN C.
MOREIRA, and WINGS OVER
HAPPY VALLEY, LLC,
                  Defendants.                Electronically Filed

                        CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of Defendants’ Brief in
Opposition to Plaintiffs’ Motion to Conditionally Certify Collective
Class in the above-captioned matter was served via ECF this 15th day of
October, 2018, to all parties/counsel of record as follows:
     David S. Gaines, Jr., Esquire
     Miller, Kistler, & Campbell
     720 South Atherton Street, Suite 201
     State College, PA 16801
     dgaines@mkclaw.com
                                   McQUAIDE BLASKO, INC.

                                   By: /s/Philip K. Miles
                                         Philip K. Miles III, Esquire
                                         Pa. I.D. No. 209425
                                         pkmiles@mqblaw.com
                                         811 University Drive
                                         State College, PA 16801
                                         Phone: (814) 238-4926
                                         Attorneys for Defendants

                                        29
